Title: Enclosure: Gouverneur Morris to William Short, 27 August 1792
From: Morris, Gouverneur
To: Short, William


Paris, August 27, 1792. “I wrote to you on the twentieth and twenty third. Yours of the twenty first is receiv’d. I mentiond to you in one of my preceeding Letters that I had receivd the Account of the Commissaries in which the several Payments are credited in Livres which is unavoidable in Book-Keeping. I have also told you that the last Payment was the Equivalent of six Millions. By the Account they sent me the Ballance due was 6.560,145₶ on the first of July. I have made some Observations to them on that Account which will I think reduce this Ballance but as we are paying 300000 Dollars in America it is evident that on the broadest Basis the whole of the Installments now due is paid. The question of Depreciation and consequent Compensation remain entire. I have written to Mr Jefferson that I cannot consistently with my Instructions treat it untill I receive further orders unless Necessity should compel me. Now as to future questions I am quite tranquil. What was done was done by Consent both of King and Country so that all is well done let which ever of them get the better which Fate or Fortune may chuse. If, as is very possible, we loose on future Payments it will be a sufficient Reason to withhold Compensation on the past. If we do not loose then we can come forward with a gratuitous Sum and let who will be King or Minister those who bring Money will be well receivd therefore I think you may rest in Peace as to that Affair. I do suppose however that you will be considerd here as an Aristocrat for having directed the Receipt to be given in Part of a Debt to his most Christian Majesty and to be held subject to his orders. I doubt whether Hoguer will give it. Had it been necessary I should certainly have desird the Receipt to be taken in florins equivalent to livres &ca. but I had previously written to you that I would give the Commissaries the Option to receive at Amsterdam or at Paris and if there was the least Difficulty would direct Bills to be drawn &ca. Of Course it follwd when I desird the Payment of bank florins at Amsterdam without any Mention of Exchange &c. that the Sum of Livres was agreed on. I do not write to you in very great Minutiousness because I rely on your Sagacity to understand even at Half a Word.…”
